The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 

Response to Arguments
3.	Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 9 to recite the article has a Product Length-to-Side Silhouette from about 0.5 to less than 1.1.  Applicant argues Seitz is not understood to teach the claimed values.  Seitz does teach the Product Length-to-Side Silhouette values may vary between the arrays and the first and second absorbent articles (Abstract). Seitz teaches an Array Average Product Length-to-Side Silhouette of first and second packages of the array may be from about 1.2 to about 1.6 (Abstract, .  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05.  
Thus, it would be obvious to provide an absorbent article with a Product Length-to-Side Silhouette with a value in the claimed range or at least between 1.0 and 1.1, which is close to the lower range of the values taught by Seitz. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. US Patent Application Publication 2016/0100997.


a front waist region 36 and a front waist edge 136; 
a back waist region 38 and a back waist edge 138 (Figure 12; paragraphs 0087-0089); a front belt disposed in the front waist region; 
a back belt disposed in the back waist region – where laps 189(a-d) form belt-like flaps (Figures 12 and 15; paragraphs 0115-0119); 
wherein each of the front and back belts comprise at least one elastic element 146 (Figure 12; paragraph 0119); 
wherein the front and back belts are joined at seams 280a,280b to form a waist opening and leg openings(Figure 15).
Seitz does not specifically teach the article has a Product Length-to-Side Silhouette of 0.5 to less than 1.1.  However, Seitz does teach the Product Length-to-Side Silhouette values may vary between the arrays and the first and second absorbent articles (Abstract). Seitz teaches an Array Average Product Length-to-Side Silhouette of first and second packages of the array may be from about 1.2 to about 1.6 (Abstract).  Seitz does teach a value of 1.2 which is very close to the claimed value of less than 1.1.  
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05.  

As to claim 4, Seitz teaches various sizes for the article has a Relaxed Product Side Length ranging from 127-202 mm and a Relaxed Product Length ranging from 210-490 mm (Table 2).  Using a value of the 1st Package in Array, 2 package array - 137 mm for Relaxed Product Side Length and 210 mm for Relaxed Product Length, the Relaxed Product Side Length is greater than about 65%, but less than about 125%, of the Relaxed Product Length.

As to claim 7, the at least one elastic element 146 is an apertured film (paragraph 0119).

As to claims 9 and 12, Seitz teaches an array of packages comprising two or more different sizes of absorbent articles (paragraph 0016), the array comprising: 
a first package comprising a first absorbent article having a first size; 
a second package comprising a second absorbent article having a second size (paragraphs 0016, 0018); 
wherein the first article comprises:
a front waist region 36 and a front waist edge 136; 
a back waist region 38 and a back waist edge 138 (Figure 12; paragraphs 0087-0089); a front belt disposed in the front waist region; 

wherein the front and back belts are joined at seams 280a,280b to form a waist opening and leg openings(Figure 15); 
wherein the second article comprises:
a front waist region 36 and a front waist edge 136; 
a back waist region 38 and a back waist edge 138 (Figure 12; paragraphs 0087-0089); a front belt disposed in the front waist region; 
a back belt disposed in the back waist region – where laps 189(a-d) form belt-like flaps (Figures 12 and 15; paragraphs 0115-0119); 
wherein the front and back belts are joined at seams 280a,280b to form a waist opening and leg openings(Figure 15); 
Seitz does not teach the claimed range of 0.5 to less than 1.1, Seitz does teach a value of 1.2 which is very close to the claimed value of less than 1.1.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05.  Thus, it would be obvious to provide an absorbent article with a Product Length-to-Side Silhouette with a value in the claimed range or at least between 1.0 and 1.1, which is close to the lower range of the values taught by Seitz. 



As to claim 10, the first and second packages comprise the same brand name (paragraph 0016). 
As to claim 11, Seitz teaches the front and back belts of at least one of the first and second articles comprise first and second films where Seitz teaches the elastic elements 146 comprise films (paragraphs 0052, 0053, 0119, 0123). As to claim 13, Seitz teaches a variety of sizes for the article. Seitz teaches various values for the Relaxed Product Length and teaches values of 165mm to about 350 mm (claim 1), which has values in the claimed range of less than about 260 mm and greater than about 170 mm.

As to claim 15, the first and second sizes are different (paragraphs 0015, 0016). As to claim 16, the first and second sizes are substantially the same – where Seitz teaches the Product Length-to-Side Silhouette of the second absorbent article may be equal to the Product Length-to-Side Silhouette of the first absorbent article (paragraph 0015). . 


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In re Rose, 105 USPQ 237 (CCPA 1955).   

Allowable Subject Matter
9.	Claims 19 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant arguments filed 4/13/21 are sufficient to overcome the previously cited prior art. 
As to claim 19, Seitz does not teach the claimed Product Hip-to-Side Silhouette of 0.5-1.7. Seitz teaches a Relaxed Product Hip Width ranging from 270-373 (Table 3 – the values at the bottom of the table appear to be from the inventive product) and a Relaxed Product Side Length 303 (Figure 6) ranging from 127-160 (Table 2) of does not specifically teach a Product Hip-to-Side from about 0.5 to about 1.7.  Based on these values, the Product Hip-to-Side Silhouette would range from 2.12-2.33 which is outside of the claimed range.  Furthermore, the prior art fails to provide motivation to modify the Seitz since the smaller ratio is indicative of the boxer style brief, and Seitz actually teaches a lower cut style brief (paragraph 0009). 

st Package in Array, 2 package array - 137 mm for Relaxed Product Side Length and 210 mm for Relaxed Product Length. Seitz teaches a Relaxed Product Side Length is greater than about 65% of the Relaxed Product Length, but does not teach greater than about 70%.  Furthermore, the prior art fails to provide motivation to modify the Seitz since the greater percentage is indicative of the boxer style brief, and Seitz actually teaches a lower cut style brief (paragraph 0009). 

10.	Claims 5, 6, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for indicating allowable subject matter are the same as discussed with respect to claim 20. 





11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781